concurring opinion
Kincheloe, Judge:
Solely by reason of the decisions of our appellate court in United States v. Bullocks, Inc., 24 C. C. P. A. 41, T. D. 48330, and 25 C. C. P. A. 381, T. D. 49465, I am compelled to and do concur in the conclusion reached by my colleagues in this case.
However, on the other hand I heartily concur in the decision of our appellate court in National Hat Pin Co. v. United States, 5 Ct. Cust. Appls. 435, T. D. 34971. This, in my opinion, clearly and concisely defines the duties and powers of appraisers and collectors, respectively, in appraising and in classifying merchandise, and determining the rate and amount of duty. This opinion says, in part:
* * * It is the function of the collector to classify the merchandise and determine the rate and amount of duty. It is the function of the appraiser to determine its value, and we have held upon full consideration that when the appraiser has once made his appraisement and returned the same to the collector he is without authority to recall and change the same. United States v. Bennett (2 Ct. Cust. Appls. 249; T. D. 31975). [Italics mine.]



* * * Nor is this all — the statute does not clothe the appraiser with any duty respecting the classification of the merchandise. [Italics mine.] His function relates to the ascertainment of its dutiable value, and although the customs regulations (see articles 1514 and 1515) require the appraiser, among other things, to describe the merchandise in such terms as will enable the collector to classify *268it for duty, yet this is by the express terms of the said regulations for the purpose of assisting the collector, and is not conclusive in any way upon his classification nor the correctness thereof. The collector may or may not classify according to the appraiser’s description. * * *
While the duties of said officials were defined in said decision under the Tariff Act of 1909, yet, in my opinion, said definitions apply with equal force and effect under the Tariff Act of 1930.